PARKER, Judge.
Defendant’s motion for nonsuit was properly overruled. The State’s evidence was sufficient to permit the jury to find that the cause of death was the gunshot wound inflicted by defendant.
We also find no error in the portion of the court’s charge, to which defendant excepted, in which the court referred to the opinion testimony of the doctors as to the cause of death. The court’s charge fairly and accurately reflected the testimony of the medical experts, and no violation of G.S. 1-180 was made to appear.
Finally, we find no error in the portion of the court’s instructions to the jury, to which appellant also assigns error, in which the court urged the jury to try to reach a unanimous verdict. The jurors, after deliberating only a short time, reported to the court that they were unable to agree, whereupon the court simply asked them to continue their deliberations, which they did for the remainder of the afternoon. Upon opening of court on *547the following morning, the court again asked them to deliberate further. In so doing the court was careful to point out that it did not want any juror to do anything against his conscience, and in our opinion the instruction given neither intimated an opinion in violation of G.S. 1-180 nor tended to coerce the jury to reach a verdict notwithstanding the conscientious convictions of any member.
In defendant’s trial and in the judgment appealed from, we find
No error.
Chief Judge Brock and Judge Baley concur.